Citation Nr: 1624325	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Southeast Texas Solders' Advocate


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to April 1970 and in the United States Army from January 2003 to September 2003. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared at a video conference at the RO in March 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The December 1997 rating decision of the RO in Houston, Texas, with regard to the issue of entitlement to service connection for hearing loss, was not appealed, nor was new and material evidence received during the appeal period. 

2. The evidence received since the December 1997 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss. 

3. The Veteran's current tinnitus is related to service.


CONCLUSION OF LAW

1. The December 1997 rating decision of the RO in Houston, Texas, with regard to the issue of entitlement to service connection for hearing loss, is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2. New and material evidence has been received; thus, the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hearing loss and to grant the application for entitlement to service connection for tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Petition to Reopen

In June 1997, VA received the Veteran's original claim for service connection for hearing loss.  The claim was denied in December 1997 on the grounds that the Veteran's service treatment records and outpatient records were negative for any indications of decreased hearing acuity.  The RO reviewed the Veteran's service treatment records that existed at that time and outpatient records from the Beaumont Outpatient Clinic (OPC) in Beaumont, Texas, from June 1987 through the date of the rating decision.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final in December 1998.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

In September 2009, the Veteran filed a petition to reopen the claim for service connection for hearing loss.  A December 2009 rating decision reopened the Veteran's claim for service connection for hearing loss, but ultimately denied the claim.  The Veteran filed a NOD in January 2010.  VA issued a Statement of the Case (SOC) in August 2012.  The Veteran appealed the claim to the Board in October 2012.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the December 1997 rating decision, VA and private medical records documenting the Veteran's reports of decreased hearing acuity have been added to the claims file.  In particular, Beaumont OPC records indicate the Veteran requested a referral to the audiology clinic in March 2009 because of poor hearing.  The Veteran was provided Sennheiser TV ears and an Ameriphon XL40 by the Beaumont audiology clinic in June 2009 to aid him with his difficulty understanding TV and phone conversations.  Private medical records from Audiology-Hearing Associate were also added to the file that show the results of a puretone audiogram performed in May 2009.  VA also obtained an audiological examination in December 2009 that evaluated the Veteran's hearing loss.  

This evidence is new, as it was received by VA after the issuance of the December 1997 rating decision, and could not have been considered by prior decision makers.  Additionally, it is material because it contributes a more complete picture of the circumstances surrounding the origin and effects of the Veteran's hearing loss.  In particular, the evidence included reports and treatment for the Veterans subjective hearing loss. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for hearing loss is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.

Service Connection for Tinnitus

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the December 2009 VA examination, the Veteran reported persistent bilateral tinnitus.  He also testified at the March 2016 video conference hearing that he experiences a ringing in his ears at all times.  HEARING TESTIMONY, at 9.  The Court of Appeals for Veterans Claims has found that a lay person is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element, a present disability, is satisfied.

The Veteran also testified that his tinnitus began during his active service and was present both during his tour in Vietnam and during his tour in Uzbekistan and Afghanistan.  HEARING TESTIMONY, at 10.  This conflicts with the December 2009 VA examination report that stated the Veteran's reported onset of tinnitus was around 2000.  However, the VA examination report also states that the Veteran's reported onset of hearing loss was around 2000.  This is inconsistent with the Veteran's medical history as he reported onset of hearing loss no later than June 1997, when he filed his original service connection claim for hearing loss.  Given the inconsistency of the VA examination report with the medical history in the Veteran's claims file, the statement about the reported onset of hearing loss is the VA examination is found to be incredible and given no weight.  On the other hand, the Veteran's statements about experiencing tinnitus during his tour in Vietnam are found credible.  They are supported by his reports of experiencing mortar and rocket attacks, which were verified by the VA as indicated in a September 2008 rating decision on the separate issue of service connection for post-traumatic stress disorder.  Giving the Veteran the benefit of the doubt, it is reasonable that such events would cause acoustic trauma that would reasonably result in his reported tinnitus.  Therefore, the evidence establishes the second Hickson element, an in-service incurrence or injury. 

With respect to the final Hickson element, the Veteran has testified that he has experienced tinnitus persistently since active duty.  This testimony is sufficient to establish a nexus between the Veteran's current tinnitus and the in-service incurrence.  This is because for certain chronic disorders, shown as such in service, so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  Tinnitus caused by acoustic trauma is considered is among the chronic diseases listed under 38 C.F.R. § 3.309(a) (2015).  See Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  Therefore, a presumption of service connection for chronic diseases under 38 C.F.R. § 3.303(b) (2015) applies to this tinnitus claim, and the third Hickson element is satisfied.

The Board notes that the 2009 VA examination report contains a negative nexus opinion with regard to the Veteran's tinnitus.  However, as noted above the report was inconsistent with the Veteran's medical history.  Further, the examiner noted that his opinion was "speculative in nature" because the Veteran's service treatment records do not contain an exit examination.  Therefore, this opinion is given little weight when determining if there is a nexus between the Veteran's in-service incurrence of tinnitus and current tinnitus. 

Resolving all reasonable doubt in favor of the Veteran, his tinnitus cannot be satisfactorily disassociated from service.  Thus, all elements required to establish service connection for tinnitus have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for hearing loss is warranted.

Service connection for tinnitus is granted. 


REMAND

A review of the record indicates some pertinent evidence may be absent from the claims file with regard the Veteran's claim for service connection for hearing loss.  In particular the Veteran and his spouse testified that the Veteran underwent an audiological evaluation at the Beaumont OPC, a VA facility, in November 2015.  Records from this evaluation are not present in the claims file.  The Board further notes that the most recent VA medical records associated with the Veteran's claims file are from March 2011.  The Veteran has indicated he continues to receive treatment at the Beaumont OPC.  Therefore, VA has a duty to obtain and associate these records with the Veteran's claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran's statements at the March 2016 indicated that he believed his hearing loss had gotten worse since the 2009 VA examination.  This raises the possibility that the Veteran's hearing loss may now meet the requirements to establish a hearing loss disability as defined by 38 C.F.R. § 3.385 (2015).  The opinion found in the December 2009 examination was based on the audiological results at that time, which did not indicate the Veteran had hearing loss as defined by 38 C.F.R. § 3.385 (2015).  Therefore, another opinion with regard to determining the nature and etiology of any current hearing loss disability is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, records from the Beaumont OPC in Beaumont, Texas, relating to the Veteran's hearing loss.  All records received should be associated with the claims file.

2. After the records have been obtained and associated with the claims file, the RO should review the evidence and determine if further development is warranted.  The RO should take any additional development actions as deemed necessary.

3. Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of his bilateral hearing loss disability.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide the following opinions:

a.  Does the Veteran have a current hearing loss disability?

b.  If a current hearing loss disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise related to active service?

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature and origin of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  In particular the examiner should consider the Veteran's statements about acoustic trauma experience from mortar and rocket attacks, which were verified as indicated by the VA in a September 2008 rating decision on the separate issue of service connection for post-traumatic stress disorder; statements about exposure to loud aircraft while stationed in Afghanistan found in the October 2012 VA Form 9; as well as the statements made by the Veteran and his wife at the March 2016 hearing concerning the nature of the Veteran hearing loss in different environments.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


